Smith v Sisters of Charity Hosp. (2022 NY Slip Op 01660)





Smith v Sisters of Charity Hosp.


2022 NY Slip Op 01660


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


169 CA 21-00225

[*1]LINDA SMITH, AS ADMINISTRATRIX OF THE ESTATE OF MARY SMITH, DECEASED, PLAINTIFF-RESPONDENT,
vSISTERS OF CHARITY HOSPITAL, ET AL., DEFENDANTS, WILLIAMSVILLE SUBURBAN NURSING HOME, WILLIAMSVILLE SUBURBAN, LLC, GOLDEN LIVING CENTERS, LLC, SAFIRE CARE LLC, SAFIRE REHABILITATION OF AMHERST, LLC, SOLOMON ABRAMCZYK, JUDY LANDA, ARYEH RICHARD PLATSCHEK, ROBERT SCHUCK AND MOSHE STEINBERG, DEFENDANTS-APPELLANTS. 


CAITLIN ROBIN & ASSOCIATES PLLC, BUFFALO (MARK A. LAUGHLIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BROWN CHIARI LLP, BUFFALO (TIMOTHY M. HUDSON OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Daniel Furlong, J.), entered January 8, 2021. The order granted the motion of plaintiff to compel defendant Williamsville Suburban Nursing Home to disclose a copy of decedent's certified chart at no cost to plaintiff. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court